SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-5721 LEUCADIA NATIONAL CORPORATION (Exact name of registrant as specified in its Charter) New York (State or other jurisdiction of 13-2615557 (I.R.S. Employer incorporation or organization) Identification Number) 315 Park Avenue South, New York, New York (Address of principal executive offices) 10010-3607 (Zip Code) (212) 460-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESNOX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, at April 30, 2010:243,312,154. PART I – FINANCIAL INFORMATION Item 1.Financial Statements. LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets March 31, 2010 and December 31, 2009 (Dollars in thousands, except par value) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments Trade, notes and other receivables, net Prepaids and other current assets Total current assets Non-current investments ($218,032 and $210,364 collateralizing current liabilities) Notes and other receivables, net Intangible assets, net and goodwill Other assets Property, equipment and leasehold improvements, net Investments in associated companies ($1,955,490 and $1,792,683 measured using fair value option) Total $ $ LIABILITIES Current liabilities: Trade payables and expense accruals $ $ Deferred revenue Other current liabilities Debt due within one year Total current liabilities Other non-current liabilities Long-term debt Total liabilities Commitments and contingencies EQUITY Common shares, par value $1 per share, authorized 600,000,000 shares; 243,300,154 and 243,288,154 shares issued and outstanding, after deducting 47,524,960 shares held in treasury Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Leucadia National Corporation shareholders’ equity Noncontrolling interest Total equity Total $ $ See notes to interim consolidated financial statements. 2 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations For the three months ended March 31, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) Revenues and Other Income: Manufacturing $ $ Telecommunications Oil and gas drilling services – Property management and service fees Gaming entertainment Investment and other income Net securities gains (losses) ) Expenses: Cost of sales: Manufacturing Telecommunications Direct operating expenses: Oil and gas drilling services – Property management and services Gaming entertainment Interest Salaries and incentive compensation Depreciation and amortization Selling, general and other expenses Income (loss) before income taxes and income (losses) related to associated companies ) Income taxes ) Income (loss) before income (losses) related to associated companies ) Income (losses) related to associated companies, net of income tax provision (benefit) of $5,912 and $(35,260) ) Net income (loss) ) Net (income) loss attributable to the noncontrolling interest ) Net income (loss) attributable to Leucadia National Corporation common shareholders $ $ ) Earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Basic earnings (loss) per common share $ $ ) Diluted earnings (loss) per common share $ $ ) See notes to interim consolidated financial statements. 3 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows For the three months ended March 31, 2010 and 2009 (In thousands) (Unaudited) Net cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used for operations: Deferred income tax provision (benefit) ) Depreciation and amortization of property, equipment and leasehold improvements Other amortization Share-based compensation Provision for doubtful accounts Net securities (gains) losses ) (Income) losses related to associated companies ) Distributions from associated companies Net (gains) losses related to real estate, property and equipment, and other assets ) Income related to Fortescue’s Pilbara project ) ) Gain on buyback of debt – ) Investments classified as trading, net – ) Net change in: Restricted cash ) ) Trade, notes and other receivables Prepaids and other assets ) Trade payables and expense accruals ) ) Other liabilities Deferred revenue ) ) Income taxes payable Other ) Net cash used for operating activities ) ) Net cash flows from investing activities: Acquisition of property, equipment and leasehold improvements ) ) Acquisitions of and capital expenditures for real estate investments ) ) Proceeds from disposals of real estate, property and equipment, and other assets Net change in restricted cash ) Advances on notes and other receivables ) – Collections on notes, loans and other receivables Investments in associated companies ) ) Capital distributions from associated companies Purchases of investments (other than short-term) ) ) Proceeds from maturities of investments Proceeds from sales of investments Other ) Net cash provided by investing activities (continued) See notes to interim consolidated financial statements. 4 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (continued) For the three months ended March 31, 2010 and 2009 (In thousands) (Unaudited) Net cash flows from financing activities: Issuance of debt, net of issuance costs $ $ Reduction of debt ) ) Issuance of common shares – Other ) ) Net cash provided by (used for) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1, Cash and cash equivalents at March 31, $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ Income tax payments (refunds), net $ $ ) See notes to interim consolidated financial statements. 5 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Equity For the three months ended March 31, 2010 and 2009 (In thousands, except par value) (Unaudited) Leucadia National Corporation Common Shareholders Common Accumulated Shares Additional Other $1 Par Paid-In Comprehensive Retained Noncontrolling Value Capital Income (Loss) Earnings Subtotal Interest Total Balance, January 1, 2009 $ $ $ ) $ Comprehensive loss: Net change in unrealized gain (loss) on investments, net of taxes of $62,827 Net change in unrealized foreign exchange gain (loss), net of taxes of $1,608 ) ) ) Net change in unrealized gain (loss) on derivative instruments, net of taxes of $167 Net change in pension liability and postretirement benefits, net of taxes of $198 Net loss ) Comprehensive loss ) ) ) Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Change in interest in consolidated subsidiary ) ) – Share-based compensation expense Balance, March 31, 2009 $ Balance, January 1, 2010 $ Comprehensive income: Net change in unrealized gain (loss) on investments, net of taxes of $679 Net change in unrealized foreign exchange gain (loss), net of taxes of $72 ) ) ) Net change in unrealized gain (loss) on derivative instruments, net of taxes of $4 ) ) ) Net change in pension liability and postretirement benefits, net of taxes of $7 Net income 26 Comprehensive income 26 Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Share-based compensation expense Exercise of options to purchase common shares 12 Balance, March 31, 2010 $ See notes to interim consolidated financial statements. 6 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Notes to Interim Consolidated Financial Statements 1. Significant Accounting Policies The unaudited interim consolidated financial statements, which reflect all adjustments (consisting of normal recurring items or items discussed herein) that management believes necessary to present fairly results of interim operations, should be read in conjunction with the Notes to Consolidated Financial Statements (including the Summary of Significant Accounting Policies) included in the Company’s audited consolidated financial statements for the year ended December 31, 2009, which are included in the Company’s Annual Report filed on Form 10-K for such year (the “2009 10-K”).Results of operations for interim periods are not necessarily indicative of annual results of operations.The consolidated balance sheet at December 31, 2009 was extracted from the audited annual financial statements and does not include all disclosures required by accounting principles generally accepted in the United States of America (“GAAP”) for annual financial statements. Effective January 1, 2010, the Company adopted new Financial Accounting Standards Board guidance for the accounting for transfers of financial assets, and guidance for the accounting and reporting of variable interest entities.This adoption did not have any impact on the Company’s consolidated financial statements. Certain amounts for prior periods have been reclassified to be consistent with the 2010 presentation. 2. Segment Information The primary measure of segment operating results and profitability used by the Company is income (loss) from continuing operations before income taxes.Associated Companies are not considered to be a reportable segment, but are reflected in the table below under income (loss) before income taxes.Certain information concerning the Company’s segments for the three month periods ended March 31, 2010 and 2009 is presented in the following table. 7 (In thousands) Revenues and other income (a): Manufacturing: Idaho Timber $ $ Conwed Plastics Telecommunications Oil and Gas Drilling Services – Property Management and Services Gaming Entertainment Domestic Real Estate Medical Product Development 2 Other Operations Corporate (b) Total consolidated revenues and other income $ $ Income (loss) before income taxes: Manufacturing: Idaho Timber $ $ ) Conwed Plastics Telecommunications ) ) Oil and Gas Drilling Services ) – Property Management and Services ) ) Gaming Entertainment Domestic Real Estate ) ) Medical Product Development ) ) Other Operations (c) ) ) Income (losses) related to Associated Companies ) Corporate (b) ) Total consolidated income (loss) before income taxes $ $ ) (a) Revenues and other income for each segment include amounts for services rendered and products sold, as well as segment reported amounts classified as investment and other income and net securities gains (losses) in the Company’s consolidated statements of operations. (b) Corporate includes impairment charges for securities of $1,000,000 and $22,700,000 for the three month periods ended March 31, 2010 and 2009, respectively. In 2010, security gains include a gain of $94,900,000 from the sale of certain of the Company’s common shares of Fortescue Metals Group Ltd (“Fortescue”); see Note 4 for further information. (c) Other operations includes pre-tax losses of $8,000,000 and $8,800,000 for the three month periods ended March 31, 2010 and 2009, respectively, for investigation and evaluation of various energy related projects.There were no material operating revenues associated with these activities. For the three month periods ended March 31, 2010 and 2009, segment operating results include depreciation and amortization expenses and interest expense as follows: 8 (In thousands) Depreciation and amortization expenses: Manufacturing (a): Idaho Timber $ $ Conwed Plastics Telecommunications Oil and Gas Drilling Services – Property Management and Services Gaming Entertainment Domestic Real Estate Medical Product Development Other Operations (a) Corporate Total consolidated depreciation and amortization expenses $ $ Interest expense: Manufacturing: Idaho Timber $
